Title: From George Washington to John Hancock, 3 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 3d 1777

I was yesterday honored with your Letter of the 29th Ulto, inclosing Sundry Resolves.
Agreable to the directions of Congress, I have written to the States of New Hampshire and Massachusetts, and urged them to compleat and forward their Troops, destined for Ticonderoga, with all possible expedition.
The Brigadiers gone there for the present, are Fermoy—Poor—Patterson & Learned. Nixon & Glover were also intended for that post, under my first plan, which was, that All the Regiments to be raised in those States by the Resolve in September, should compose that Army, but having by the advice of my Officers, directed the Route of Eight Regiments from the Latter to Peeks Kills, to wait till the designs of General Howe were unfolded, these Two Officers were to follow them. I did not particularize the Brigadiers who were to go first, or the Regiments, but left the matter to Major Genl Heath, who was instructed in General terms to pursue such measures as seemed most likely to promote the service. The Cols. appointed to the New Hampshire Regiments, I never knew. Those ordered to Ticonderoga from Massachusetts by Genl Heath, and who, I presume, have marched, were Bailey—Wesson—Jackson—Marshall—Brewer—Bradford and Francis. What proportions of their Regiments, have marched, I cannot ascertain, but I am persuaded, they were detached as fast as they were raised and circumstances would admit. Francis’s, the 1st of April, was returned Five hundred strong, and by a Letter from Colo. Marshall about the 15th of last Month, he expected to march, in a day or two,

with the last division of his Regiment that was ready, which would make about 400 including those who had gone. The remainder, about 60, were to follow with proper Officers, as soon as they were fit, they having been innoculated.
I have written to Genls McDougal and Clintons, to have the Provisions removed from Derby &c., and directed, that they should point out proper places for its reception in Ulster: also, that small Works & Guards of Militia will be essential for its protection.
The measures adopted, for bringing Officers to account, & to a settlement, I wish to have the desired effect. Every aid in my power, to enforce the Regulations & to produce the end, shall be given, being firmly convinced, that many have committed the most flagrant & shamefull abuses.
The damage we sustained at Danbury, nor the Enemy’s loss, have not been transmitted with any accuracy; but from the latest accounts from thence, The former was not so great and the latter more considerable, than was apprehended at first.
I congratulate Congress, upon the fortunate arrival of the Amphitrite with Military and Ordnance Stores. It is an important event. That of the French Ship at Boston, & of the Sloop from Martinique, added to the capture of the Two Provision Ships, are to be regarded as interesting too. I would here take the liberty to mention, that I think All the Military & Ordnance Stores should be moved without a moments delay to Springfield or some interior part of the Country. Springfield should be the place, because the Elaboratory is there, and they will be more convenient to use, as Exigencies require. In their present situation, their security is questionable, and if an Attack should be made in the Eastern Quarter, their loss is much to be apprehended. Before I quit this Subject, I would beg leave to observe also, that the disposal and direction of Military Stores should be only with One body or with One person. At present, this power is exercised through so many Channels, that much confusion is introduced, and it cannot be avoided—Nor will it be possible, that matters in this line, should be conducted with any degree of Propriety, Unless Congress come into some Regulations respecting them. The inclosed Extract of a Letter from General Heath, will prove the expediency. Many other instances might be mentioned were it necessary.
The desertions from our Army of late have been very considerable. Genl How’s proclamation and the bounty allowed to those, who carry their Arms, have had an unhappy influence on too many of the Soldiery; in a particular manner, on those who are not Natives. Nor have the base frauds practised by several of Our Officers, contributed a little to this, in my Opinion. Many of the privates complain loudly, declaring

they have not received either pay or bounty—Others not a farthing of the latter, and they have become so mutinous & uneasy in many cases, that I have been obliged to draw Warrants for Money on Account, to distribute among the Men, not having it in my power to obtain Regular Abstracts notwithstanding the most pointed & repeated Orders. On the other hand, Some of the Officers aver, they have not been able to collect & adjust yet all their Recruiting accounts. I could wish some means could be devised, to cause more frequent desertions of their Troops: Congress may think of some expedients—A larger bounty might have some effect, and Money to the Foreigners in lieu of Land. The Bounty given by Genl Howe to those who carry in Arms is Sixteen Dollars, as we are told, though his proclamation only expresses they shall have the full value. to the Inhabitants who will take up Arms & join him, he promises Land. I have the Honor to be Sir, Yr Most Obed. Servt

Go: Washington

